         Case 2:20-cr-00086-MAK Document 46 Filed 10/30/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                     : CRIMINAL ACTION
                                              :
                     v.                       : NO. 20-86
                                              :
 RICHARD BRYANT                               :


                                           ORDER
       AND NOW, this 30th day of October 2020, upon considering Defendant’s Motion to

suppress (ECF Doc. No. 28) a firearm, ammunition, and narcotics seized in a January 11, 2018 car

search, the United States’ Opposition (ECF Doc. No. 32), post-hearing Memoranda (ECF Doc.

Nos. 38, 40), following our evaluation of the credibility of officer witnesses at our extensive

suppression hearing, and for reasons in the accompanying Memorandum detailing why we find no

probable cause for a search or reasonable and articulable suspicion for a search under Terry v.

Ohio, it is ORDERED Defendant’s Motion to suppress (ECF Doc. No. 28) is GRANTED and the

United States may not introduce or use evidence of a firearm, ammunition, or narcotics obtained

in a January 11, 2018 car search against Defendant.




                                                      ________________________
                                                      KEARNEY, J.
